Citation Nr: 1611956	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  09-35 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for a bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel



INTRODUCTION

The Veteran served on active duty from May 1974 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Regional Office and Insurance Center (RO & IC) in Philadelphia, Pennsylvania.  By that rating action, the RO & IC granted service connection for a right ear hearing loss disability; an initial noncompensable disability rating was assigned, effective February 14, 2008--the date VA received the Veteran's initial claim for VA compensation for this disability.  The Veteran appealed the noncompensable rating assigned to the above-cited disability to the Board.  Jurisdiction of the appeal currently resides with the Regional Office (RO) in Winston-Salem, North Carolina.

By an August 2009 rating action, and in view of medical evidence providing an etiological nexus between a diagnosed bilateral hearing loss disability for VA compensation purposes and in-service acoustic trauma, the RO in Winston-Salem, North Carolina continued a noncompensable disability rating for a bilateral hearing loss disability (previously rated as a right ear hearing loss disability).  

In March 2014, the Board remanded the appeal to the RO for additional development; specifically, to have the RO obtain outstanding private treatment records after obtaining the necessary authorization from the Veteran.  Pursuant to the Board's directive, treatment records, prepared by Wilmington Health, were associated with the record.  The Board finds that the requested development has been completed and the matter has returned to the Board for further appellate consideration.  

As noted by the Board in its March 2014 remand directives, the Veteran submitted medical records from July 2010 that showed that he suffered from external otitis for three months, which he believes is related to his hearing loss.  Thus, and as indicated by the Board in March 2014, the issue of entitlement to service connection for external otitis as secondary to his service-connected bilateral hearing loss disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Thus, this issue is once again referred to the AOJ for appropriate action. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

Regrettably, the Board finds that another remand is necessary prior to further appellate review of the claim; specifically, to obtain interpretations of private audiograms, performed by Wilmington Health in November 2012 and June 2013.  In addition, a remand is necessary to schedule the Veteran for a VA examination to determine the current severity of his bilateral hearing loss disability.  The Board will discuss each reason for remand separately below. 

i) Private Audiogram Interpretations

In support of his claim, the Veteran submitted graph audiograms, performed in November 28, 2012, June 5, 2013 and February 5, 2014, performed by Wilmington Health.  (See reports, prepared by Wilmington Health Ear, Nose and Throat (ENT) Audiology, labeled as "Medical Evidence-Non-Government Facility, received and uploaded to the Veteran's Veterans Benefits Management System (VBMS) electronic record on February 5, 2014).  In a July 2014 Supplemental Statement of the Case (SSOC), the RO interpreted the  February 5, 2014 graph audiogram into specific pure tone threshold losses at 1000-4000 Hertz, and continued a noncompensable disability rating for the service-connected hearing loss disability. (See July 2014 SSOC at page (pg.) 3)).  The Board is unable to interpret the November 28, 2012, June 5, 2013, and February 5, 2014, graph audiogram results.  The Board can remand uninterpreted audiograms for interpretation.  See e.g., Kelly v. Brown, 7 Vet. App. 471 (1995).   Thus, on remand the AOJ should seek clarification from Wilmington Health ENT Audiology, which performed the audiological testing on November 28, 2102 and June 5, 2013, as these results might reflect an increase in severity of the Veteran's bilateral hearing loss disability. 

ii) VA examination

As noted above, VA interpreted a February 5, 2014 private graph audiogram and continued an initial noncompensable disability rating for the service-connected bilateral hearing loss disability.  In correspondence, received by VA in August 2014, the Veteran indicated that he could not hear out of his right ear.  (See handwritten letter from the Veteran to VA, labeled as, "Correspondence," received and uploaded to the Veteran's VBMS electronic record on August 19, 2014).  Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. See Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Thus, the Veteran should be afforded another VA audiological examination to assess the current nature and severity of his bilateral hearing loss disability.

Accordingly, the case is REMANDED for the following action:

1.  Contact Wilmington Health ENT Audiology and request that it provide the pure tone thresholds in numerical (not just graphical) form for the Veteran's November 28, 2012, June 5, 2013, and February 5, 2014, audiograms and any subsequent, audiological tests in the specified frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz, as well as specify the name of the speech audiometry test used.
   
If any requested records cannot be obtained, the Veteran must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2.  Following completion of the above, schedule the Veteran for a VA examination to ascertain the current 

nature and severity of his hearing loss. The Veteran's VBMS electronic record must be made available to the examiner, and the examination report must reflect that such review occurred. The examiner is requested to identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores. The examiner also must discuss the functional effects of the Veteran's bilateral hearing loss on his daily activities.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claim. The consequences for failure to report for any VA examination without good cause may include rating the claim based on the evidence of record.  See 38 C.F.R. §§ 3.158, 3.655 (2015).
 
4.  After completing the above actions, and any other development deemed necessary, readjudicate the issue on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after they have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

